Opinions of the United
1996 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-27-1996

Georgine v. Amchem Prod Inc
Precedential or Non-Precedential:

Docket 94-1925,94-1927,94-1928,94-1929




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_1996

Recommended Citation
"Georgine v. Amchem Prod Inc" (1996). 1996 Decisions. Paper 176.
http://digitalcommons.law.villanova.edu/thirdcircuit_1996/176


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 1996 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
CAO51                                         U. S. Department of
Justice
D
J
                                       Consolidated Administrative
Office




                                       Washington, D.C.   20530
                                                    UNITED STATES
                          COURT OF APPEALS
                       FOR THE THIRD CIRCUIT
          _______________________________________________

  NOS. 94-1925, 94-1927, 94-1928, 94-1929, 94-1930, 94-1931,
     94-1932, 94-1960, 94-1968, 94-2009, 94-2010, 94-2011,
 94-2012, 94-2013, 94-2066, 94-2067, 94-2068, 94-2085, 95-1705
        _______________________________________________

     ROBERT A. GEORGINE; LAVERNE WINBUN, EXECUTRIX OF THE ESTATE
    OF JOSEPH E. WINBUN, DECEASED, AND IN HER OWN RIGHT; AMBROSE
     VOGT, JR.; JOANNE VOGT, HIS WIFE; CARLOS RAVER; DOROTHY M.
    RAVER, HIS WIFE; TIMOTHY MURPHY; GAY MURPHY, HIS WIFE; TY T.
      ANNAS; ANNA MARIE BAUMGARTNER, EXECUTRIX OF THE ESTATE OF
           JOHN A. BAUMGARTNER, DECEASED; NAFSSICA KEKRIDES,
     INDIVIDUALLY AND AS ADMINISTRATRIX OF THE ESTATE OF PAVLOS
        KEKRIDES, DECEASED; WILLIAM H. SYLVESTER, EXECUTOR AND
               PERSONAL REPRESENTATIVE OF THE ESTATE OF
                      FRED A. SYLVESTER, DECEASED

                                  v.

       AMCHEM PRODUCTS, INC.; A.P. GREEN INDUSTRIES, INC.;
   ARMSTRONG WORLD INDUSTRIES, INC.; CERTAINTEED CORPORATION;
       C.E. THURSTON & SONS, INC.; DANA CORPORATION; FERODO
    AMERICA, INC.; FLEXITALLIC, INC.; GAF BUILDING MATERIALS,
      INC.; I.U. NORTH AMERICA, INC.; MAREMONT CORPORATION;
**ASBESTOS CLAIMS MANAGEMENT CORP; NATIONAL SERVICES INDUSTRIES,
 INC.; NOSROC CORPORATION; PFIZER, INC.; QUIGLEY COMPANY, INC.;
          SHOOK & FLETCHER INSULATION COMPANY; T&N, PLC;
    **UNION CARBIDE CORPORATION; UNITED STATES GYPSUM COMPANY

                                  v.

    ADMIRAL INSURANCE COMPANY; AFFILIATED FM INSURANCE COMPANY;
     AIU INSURANCE COMPANY; ALLIANZ INSURANCE COMPANY; ALLIANZ
        UNDERWRITERS INSURANCE COMPANY, INDIVIDUALLY AND AS
    SUCCESSOR TO ALLIANZ UNDERWRITERS, INC.; ALLSTATE INSURANCE
       COMPANY, AS SUCCESSOR TO NORTHBROOK EXCESS AND SURPLUS
INSURANCE COMPANY; AMERICAN BANKERS INSURANCE COMPANY OF FLORIDA;
        AMERICAN CENTENNIAL INSURANCE COMPANY; AMERICAN HOME
     ASSURANCE COMPANY; AMERICAN MOTORISTS INSURANCE COMPANY;
   AMERICAN RE-INSURANCE COMPANY; APPALACHIAN INSURANCE COMPANY
 OF PROVIDENCE; ARGONAUT INSURANCE COMPANY; ATLANTA INTERNATIONAL
   INSURANCE COMPANY; CAISSE INDUSTRIELLE D'ASSURANCE MUTUELLE;
    C.E. HEATH COMPENSATION AND LIABILITY INSURANCE COMPANY AS
      SUCCESSOR TO EMPLOYERS' SURPLUS LINE INSURANCE COMPANY;
     CENTENNIAL INSURANCE COMPANY; CENTRAL NATIONAL INSURANCE
    COMPANY OF OMAHA; CHICAGO INSURANCE COMPANY; CITY INSURANCE
    COMPANY; COLONIA VERSICHERUNG AKTIENGESELLSCHAFT; COLUMBIA
       CASUALTY COMPANY; COMMERCIAL UNION INSURANCE COMPANY,
 AS SUCCESSOR TO COLUMBIA CASUALTY COMPANY, EMPLOYERS COMMERCIAL
  UNION INSURANCE COMPANY, EMPLOYERS COMMERCIAL UNION INSURANCE
       COMPANY OF AMERICA, AND EMPLOYERS' LIABILITY ASSURANCE
    CORPORATION LIMITED; COMPAGNIE EUROPEENNE DE REASSURANCES;
  THE CONSTITUTION STATE INSURANCE COMPANY; CONTINENTAL CASUALTY
        COMPANY; EMPLOYERS MUTUAL CASUALTY COMPANY; EVANSTON
   INSURANCE COMPANY; EXECUTIVE RE INDEMNITY INC., AS SUCCESSOR
      TO AMERICAN EXCESS INSURANCE COMPANY; FEDERAL INSURANCE
        COMPANY; GENERAL REINSURANCE CORPORATION; GIBRALTAR
     CASUALTY COMPANY; GOVERNMENT EMPLOYEES INSURANCE COMPANY;
  GRANITE STATE INSURANCE COMPANY; HIGHLANDS INSURANCE COMPANY;
      THE HOME INDEMNITY COMPANY; THE HOME INSURANCE COMPANY;
   HOUSTON GENERAL INSURANCE COMPANY; HUDSON INSURANCE COMPANY;
    INSURANCE COMPANY OF THE STATE OF PENNSYLVANIA; INTERSTATE
        FIRE & CASUALTY COMPANY; JEFFERSON INSURANCE COMPANY
     OF NEW YORK; LANDMARK INSURANCE COMPANY; LA PRESERVATRICE
        FONCIERE TIARD, INDIVIDUALLY AND AS SUCCESSOR TO LA
  FONCIERE ASSURANCES TRANSPORTS ACCIDENTS AND LA PRESERVATRICE;
 LE SECOURS; LEXINGTON INSURANCE COMPANY; LILLOISE D'ASSURANCES,
     AS SUCESSOR TO LILLOISE D'ASSURANCES ET DE REASSURANCES;
            LUMBERMENS MUTUAL CASUALTY COMPANY; MARYLAND
        CASUALTY COMPANY; MICHIGAN MUTUAL INSURANCE COMPANY;
           MUTUELLE GENERALE FRANCAISE; NATIONAL AMERICAN
 INSURANCE COMPANY OF CALIFORNIA, AS SUCCESSOR TO THE STUYVESANT
    INSURANCE COMPANY; NATIONAL UNION FIRE INSURANCE COMPANY OF
     PITTSBURGH, PA; NORTHBROOK INDEMNITY COMPANY; NORTH STAR
     REINSURANCE CORPORATION; OLD REPUBLIC INSURANCE COMPANY;
    PENNSYLVANIA MANUFACTURERS' ASSOCIATION INSURANCE COMPANY;
        THE PROTECTIVE NATIONAL INSURANCE COMPANY OF OMAHA;
    PRUDENTIAL REINSURANCE COMPANY; PURITAN INSURANCE COMPANY,
      INDIVIDUALLY AND AS SUCCESSOR TO THE MANHATTAN FIRE AND
   MARINE INSURANCE COMPANY; RANGER INSURANCE COMPANY; REPUBLIC
      INSURANCE COMPANY; SAFECO INSURANCE COMPANY OF AMERICA;
         SAFETY NATIONAL CASUALTY CORPORATION, AS SUCCESSOR
     TO SAFETY MUTUAL CASUALTY CORPORATION; ST. PAUL FIRE AND
      MARINE INSURANCE COMPANY, INDIVIDUALLY AND AS SUCCESSOR
      TO BIRMINGHAM FIRE INSURANCE COMPANY; ST. PAUL GUARDIAN
   INSURANCE COMPANY; STONEWALL INSURANCE COMPANY; STEONEWALL
    SURPLUS LINES INSURANCE COMPANY; SUN ALLIANCE AND LONDON
 INSURANCE PLC; TOKIO MARINE & FIRE INSURANCE COMPANY, LIMITED;
    THE TRAVELERS INDEMNITY COMPANY; THE TRAVELERS INSURANCE
  COMPANY; UNIGARD SECURITY INSURANCE COMPANY, AS SUCCESSOR TO
UNIGARD MUTUAL INSURANCE COMPANY; UNION DES ASSURANCES DE PARIS;
         YOSEMITE INSURANCE COMPANY; EURINCO ALLEGEMEINE
 VERSICHERUNGS, A.G.; F&M INSURANCE COMPANY, LTD.; LA CONCORDE;
   LEXINGTON INSURANCE COMPANY, LTD.; L'UNION ATLANTIQUE S.A.
D'ASSURANCES; N.V. ROTTERDAMSE ASSURANTIEKAS PER MEES & ZOONEN;
     NATIONAL CONTINENTAL INSURANCE COMPANY AS SUCCESSOR TO
     AMERICAN STAR INSURANCE COMPANY; NEWFOUNDLAND AMERICAN
   INSURANCE CO., LTD.; NEW HAMPSHIRE INSURANCE COMPANY, LTD.;
   PHOENIX ASSURANCE; RELIANCE INSURANCE COMPANY; SIRIUS (UK)
   INSURANCE COMPANY, PLC; TRIDENT GENERAL INSURANCE COMPANY;
GREAT AMERICAN INSURANCE COMPANY; AMERICAN EMPIRE SURPLUS LINES
 INSURANCE COMPANY, AS AUTHORIZED AGENT ON BEHALF OF TRANSPORT
                        INDEMNITY COMPANY

  *George Windsor; Constance Windsor, Michael Windsor
   and Karen Windsor,
              Appellants in Nos. 94-1925/2009

   *White Lung Association of New Jersey, National
   Asbestos Victims Legal Action Organizing Committee,
   the Oil, Chemical, and Atomic Workers International
   Union, The Skilled Trades Association, Myles O'Malley,
   Marta Figueroa, Robert Fiore, Roh Maher, and Lynn Maher,
   (in her own behalf and as next friend for her minor
   children, Jessica Marie Maher, Jamie Marion Maher, and
   Jennifer Megan Maher),
              Appellants in Nos. 94-1927/1968

   *Richard R. Preston, Sr. and Louis C. Anderson,
              Appellants in Nos. 94-1928/2013

   *Albert and Margaret Hertler,
              Appellants in No. 94-1929

   *Richard E. Blanchard, D.D.S., Jack S. Boston,
   James L. Anderson, Personal Representative of
   Robert L. Anderson and Harrison O. McLeod,
              Appellants in Nos. 94-1930/2066

   *Iona Cunningham, as representative of the estate of
   Charles Cunningham, and Twila Sneed,
              Appellants in Nos. 94-1931/2010

   *Aileen Cargile, Betty Francom, John Wong, John Soteriou,
   Harold Hans Emmerich and Thomas Corey,
              Appellants in Nos. 94-1932/2012
    *William J. Golt, Sr. and Phyllis Golt,
               Appellants in Nos. 94-1960/2011

    *Joe and Lynne Dominguez,
               Appellants in No. 94-2067

    *Kathryn Toy, individually, and as representative
    of the estate of Edward Toy,
               Appellants in Nos. 94-2068

    *John Paul Smith,
               Appellant in No. 94-2085

    *Casimir Balonis, Margaret Balonis and Shepard A. Hoffman,
               Appellants in No. 95-1705

               *(Pursuant to F.R.A.P. Rule 12(a))

              **(Pursuant to Clerk's Order dated 11/9/94)


             ______________________________________

                   (D.C. Civ. No. 93-cv-00215)
              _____________________________________


             Present: BECKER, STAPLETON, MANSMANN,
           GREENBERG, SCIRICA, COWEN, NYGAARD, ALITO,
          ROTH, LEWIS, McKEE, SAROKIN, Circuit Judges
                  and WELLFORD,1 District Judge

             ______________________________________

                 SUR PETITION FOR PANEL REHEARING
              WITH SUGGESTION FOR REHEARING IN BANC
             ______________________________________


          The petitions of plaintiffs/appellees Robert A.

Georgine, et al., on behalf of themselves and all others

similarly situated, and of defendants/appellees Amchem Products,

Inc. Ltd. (other than GAF Corporation) for rehearing having been

submitted to the judges who participated in the decision of this

                  1
                      As to panel rehearing only.
Court and to all the other available circuit judges in active

service, and no judge who concurred in the decision having asked

for rehearing, and a majority of the circuit judges of the

circuit in regular active service not having voted for rehearing

by the court in banc, the petition for rehearing is DENIED.

          Judge Scirica would grant rehearing.

                                BY THE COURT:


                             /s/ Edward R. Becker

                                Circuit Judge

Dated: June 27, l996